OPINION — AG — ** COUNTY ATTORNEY — PRIVATE PRACTICE OF LAW — PUBLIC OFFICER ** QUESTION(1): MAY THE COUNTY ATTORNEY OF ROGER MILLS COUNTY, WHO WAS ELECTED LEGALLY ENGAGE IN THE PRIVATE PRACTICE OF LAW AFTER HE BECOMES COUNTY ATTORNEY ? — NEGATIVE, QUESTION(2): MAY HE MAINTAIN HIS OFFICE AS COUNTY ATTORNEY IN HIS PRIVATE LAW OFFICE DOWNTOWN ?  — NEGATIVE (LAW OFFICE, COURTHOUSE, LAWYERS DISTRICT ATTORNEY, DUTIES, CONFLICT OF INTEREST) CITE: 19 O.S. 185 [19-185](B), 19 O.S. 401 [19-401] (LEWIS A. WALLACE)